Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-117

IN RE EUGENE I. KANE, JR.
                                                           2019 DDN 218
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 393218

BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.
                            ORDER
                       (FILED – July 30, 2020)

       On consideration of the certified order from the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction; this
court’s February 13, 2020, order suspending respondent pending resolution of this
matter and directing him to show cause why equivalent reciprocal discipline in the
form of an indefinite suspension with a fitness requirement and the right to seek
reinstatement after five years or reinstatement by the state of Maryland, whichever
occurs first, should not be imposed; no response having been filed; the statement of
Disciplinary Counsel; and it appearing respondent has not filed his D.C. Bar R. XI,
§14(g) affidavit, it is

       ORDERED that Eugene I. Kane, Jr., is hereby indefinitely suspended from
the practice of law in the District of Columbia with reinstatement contingent upon a
showing of fitness. Respondent can seek reinstatement after five years or after being
reinstated by the state of Maryland, whichever occurs first. It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                  PER CURIAM